Jenkins, P. J.
In this case, in which an $18 judgment was rendered against the defendants in an action of bail-trover involving some barrow hogs and pigs, the defendants’ motion for a new trial, the denial of which is the error assigned, contains only the general grounds. The evidence being in conflict as to whether the plaintiff’s son as her authorized agent delivered the property to the defendants in partial payment of the son’s mortgage indebtedness to them, the court did not err in denying a new trial. Judgment affirmed.

Stephens and Sutton, JJ., concur.